Citation Nr: 1758377	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  09-99 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether a rating reduction from 100 percent to 60 percent for prostate cancer was proper, effective October 1, 2009.

2.  Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating higher than 60 percent for prostate cancer, as of October 1, 2009.

4.  Entitlement to an initial rating higher than 30 percent for a right inguinal hernia.

5.  Entitlement to a rating higher than 10 percent for right leg varicose veins.

6.  Entitlement to a rating higher than 10 percent for left leg varicose veins.

7.  Entitlement to a rating higher than 0 percent for inactive right eye pterygium.

8.  Entitlement to a rating higher than 0 percent for hemorrhoids.
9.  Entitlement to a rating higher than 0 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION


The Veteran had active service from January 1966 to February 1986.

These matters come to the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions for the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

An April 2008 decision established service connection for prostate cancer and assigned 100 percent rating, effective April 5, 2007.  That decision also continued 0 percent ratings for left ear hearing loss, bilateral varicose veins, right eye pterygium, and hemorrhoids.  The Veteran appealed the ratings assigned for left ear hearing loss, bilateral varicose veins, pterygium, and hemorrhoids.  A June 2017 rating decision granted 10 percent ratings for right and left leg varicose veins, effective July 27, 2007, the date of the claim for an increased rating.  However, as a higher rating is available for varicose veins, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

In July 2009, the RO reduced the rating for prostate cancer from 100 percent to 0 percent, effective October 1, 2009.  The Veteran appealed the rating reduction.  During the course of the appeal, in July 2011, the rating for prostate cancer was increased to 60 percent, effective October 1, 2009.  However, as a higher rating is available for prostate cancer, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

An October 2009 rating decision granted service connection for PTSD and a right inguinal hernia.  A 70 percent rating for PTSD and a 30 percent rating for the hernia were assigned, effective August 4, 2009, the date of the receipt of the claim for service connection.  The Veteran has appealed the initially assigned ratings.


FINDINGS OF FACT

1.  The Veteran's residuals of prostate cancer were shown to have improved at the time of the rating reduction.

2.  As of October 1, 2009, the Veteran's prostate cancer residuals require the wearing of absorbent materials which must be changed more than four times per day.

3.  Throughout the period of appeal, the evidence of record shows that PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as disturbances of motivation and mood, sleep problems, irritability problems, impaired impulse control, difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships, but not productive of total occupation and social impairment.

4.  The preponderance of evidence is against a finding that a right-side inguinal hernia is large and not well-supported under ordinary conditions.

5.  The preponderance of evidence is against the finding that right leg varicose veins have resulted in persistent edema.

6.  The preponderance of evidence is against the finding that left leg varicose veins have resulted in persistent edema.

7.  The Veteran did not have visual impairment, disfigurement, or other ratable findings relating to right eye pterygium.

8.  The Veteran's hemorrhoids have been mild or moderate in severity throughout the appeal period, and the hemorrhoids are not shown to have been large or thrombotic, irreducible, with excessive redundant tissue evidencing frequent recurrences.

9.  The Veteran has, at worst, Level I hearing loss in the right ear and Level II hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  The reduction in the rating for residuals of prostate cancer from 100 percent to 60 percent, effective October 1, 2009, was proper.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.105 (e), 3.321(b)(1), 3.343(a), 3.344, 4.1-4.7, 4.73, 4.115b, Diagnostic Code 7528 (2017).

2.  As of October 1, 2009 the criteria for a rating higher than 60 percent for residuals of prostate cancer have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.115b, Diagnostic Code 7528 (2017).

3.  Throughout the period of appeal, the criteria for a rating in excess of 70 percent for PTSD have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9413 (2016).

4.  Throughout the period of appeal, the criteria for a rating in excess of 30 percent for right inguinal hernia have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7338 (2017).

5.  Throughout the period of appeal, the criteria for a rating in excess of 10 percent for right leg varicose veins have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7120 (2017).

6.  Throughout the period of appeal, the criteria for a rating in excess of 10 percent for left leg varicose veins have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code 7120 (2017).

7.  Throughout the period of appeal, the criteria for a rating in excess of 0 percent for right eye pterygium have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.79, Diagnostic Code 6034 (2017).

8.  Throughout the period of appeal, the criteria for a rating in excess of 0 percent for hemorrhoids have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic Code 7336 (2017).

9.  Throughout the period of appeal, the criteria for a rating in excess of 0 percent for hearing loss have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in August 2007 and September 2009 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA health records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, VA must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has been provided with  VA examinations, most recently in June 2017.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the June 2017 VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Rating Reduction for Prostate Cancer

An April 2008 rating decision established service connection for prostate cancer and assigned a 100 percent rating, effective April 5, 2007.

A September 2008 letter from the RO proposed to reduce the rating for prostate cancer from 100 percent to 0 percent.  In July 2009, the RO reduced the rating for prostate cancer from 100 percent to 0 percent, effective October 1, 2009.  The Veteran appealed that decision to the Board.  During the course of the appeal, in July 2011, the rating for prostate cancer was increased to 60 percent, effective October 1, 2009.

A disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C. § 1155 (2012); Greyzck v. West, 12 Vet. App. 288 (1999). 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012).  The Veteran's prostate cancer is rated pursuant to Diagnostic Code 7528 for malignant neoplasms of the genitourinary system.  A 100 percent rating is assigned following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, at which point, if there has been no local recurrence or metastases for six months, an examination will be scheduled, and the rating will be made based on residuals.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2017). 

If a rating has been continued at the same level for long periods, meaning five years or more, VA may not reduce the rating based on examinations less full and complete than those on which payments were authorized or continued.  38 C.F.R. § 3.344(a) (2017). 

When a disability has not become stable and is likely to improve, and the disability rating has not continued at the same level for at least five years, a reexamination disclosing improvement in that disability will warrant a reduction in its rating.  38 C.F.R. § 3.344(c) (2017).  The duration of the disability rating at issue is measured by the effective date assigned for that rating until the effective date of the actual reduction.  Brown v. Brown, 5 Vet. App. 413 (1993). 

If a reduction in the rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, the RO must issue a rating proposing the reduction and setting forth all material facts and reasons.  A period of 60 days is allowed for response.  38 C.F.R. § 3.105(e) (2017).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e), (i) (2017). 

A disability which has been continuously rated at or above any rating of disability for 20 or more years for compensation purposes will not be reduced to less than that rating except upon a showing that the rating was based on fraud.  The 20-year period will be computed from the effective date of the rating to the effective date of reduction of rating.  38 C.F.R. § 3.951 (2017). 

As a preliminary matter, the Board notes that the Veteran does not contend, and the evidence does not show, noncompliance with the procedural requirements for rating reductions.  38 C.F.R. § 3.105(e) (2017).  Notice was issued with a statement of facts and reasons for the reduction.  An opportunity was provided to submit evidence against a proposed reduction.  A subsequent rating decision enacted the proposed reduction at the appropriate effective date.  Moreover, the Board finds the notice provisions have been satisfied.  Therefore, the Board will focus only upon the propriety of the reduction. 

For ratings that have been continued for five years or more, certain regulatory provisions apply.  38 C.F.R. § 3.344(a), (b) (2017).  However, the 100 percent rating for prostate cancer had been in effect for less than five years at the time of the reduction.  The 100 percent rating was in place from April 5, 2007, to October 1, 2009, a period of less than three years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and 38 C.F.R. § 3.344(b) do not apply.  For ratings in effect for less than five years, reexamination disclosing improvement will warrant a rating reduction.  38 C.F.R. § 3.344(c) (2017).  Nevertheless, there are general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  Brown v. Brown, 5 Vet. App. 413 (1993); 38 C.F.R. § 4.1, 4.2, 4.10, 4.13 (2017). 

Each disability is viewed in relation to its history.  38 C.F.R. § 4.1 (2016).  It is the reasonability of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately indicate the elements of disability present.  38 C.F.R. § 4.2 (2017).  The rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that the improvement indicates improvement in the ability to function under ordinary conditions of life and work.  38 C.F.R. § 4.13 (2017).  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a preponderance of evidence weighs against the claim.  Brown v. Brown, 5 Vet. App. 413 (1993). 

The August 2008 VA examination, which is the basis of the reduction in compensation shows that the Veteran last underwent treatment for prostate cancer in June 2007.  The Veteran had a poor urine stream since undergoing radical prostatectomy.  The Veteran experienced urgency and a weak or intermittent stream.  No incontinence was reported.  His daytime voiding interval was greater than three hours.  No nocturia was reported.  There was no urinary leakage.  There was no history of recurrent urinary tract infections or obstructed voiding.  There was no history of acute nephritis or cardiovascular symptoms.  The examiner concluded that there were no significant effects on the Veteran's usual daily activities or occupation.

As a result of the findings in the August 2008 VA examination, the RO reduced the Veteran's disability rating from 100 percent to 0 percent for service-connected prostate cancer.  The Board finds the notice provisions of 38 C.F.R. § 3.105(e) have been satisfied and the reduction in compensation is warranted, based on the August 2008 VA examiner's finding that the Veteran last underwent treatment for prostate cancer in June 2007.  The Veteran was experiencing a weak stream and urgency, but was managing his symptoms and not wearing any pads or briefs.  No incontinence was reported at that examination.  His ability to work was not affected.  The Board finds that the preponderance of the evidence shows improvement such that reduction was warranted, and that improvement had occurred such that there were no significant effects on the Veteran's usual daily activities or occupation.  The reduction occurred more than six months following the cessation of surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure, at which point, there was no local recurrence or metastases.  There was no longer any active disease and the evidence at that time showed that a 0 percent rating was appropriate based on the reported voiding frequency.

As the actual effective reduction was to a 60 percent rating, following a subsequent rating decision, the Board finds that evidence still did not show that there was active treatment for prostate cancer, such that improvement was shown.

Accordingly, the Board finds that the preponderance of the evidence supported the reduction in rating and that the rating reduction was procedurally proper.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Prostate Cancer as of October 1, 2009

An April 2008 rating decision established service connection for prostate cancer and assigned a 100 percent rating, effective April 5, 2007.  A July 2009 rating decision reduced the rating for prostate cancer from 100 percent to 0 percent, effective October 1, 2009.  During the course of the appeal, in July 2011, the rating for prostate cancer was increased to 60 percent, effective October 1, 2009.

Diagnostic Code 7528 provides that following the cessation of surgical, x-ray, antineo-plastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in rating based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2017).

As there is no evidence of renal dysfunction present for the Veteran, the Board will consider a higher rating under voiding dysfunction.

A maximum 60 percent rating is assigned for voiding dysfunction requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a (2017).

On VA examination in August 2008, the examiner noted that the Veteran underwent radical prostatectomy in June 2007.  The Veteran had a poor urine stream since that time.  The Veteran experienced urgency and a weak or intermittent stream.  His daytime voiding interval was greater than three hours.  There was no history of recurrent urinary tract infections or obstructed voiding.  There was no history of acute nephritis or cardiovascular symptoms.  The examiner concluded that there were no significant effects on the Veteran's usual daily activities or occupation.

An April 2009 treatment record shows that the Veteran was wearing three to five pads per day for urinary incontinence.

In August 2009, a VA examiner noted that the veteran used two to three pads per day for incontinence.  The Veteran also experienced occasional nocturia.

In September 2008, the Veteran stated that he voided three to four times a night.  During the day, he wore pads.

A September 2009 VA treatment record shows that the Veteran had nocturia, urinary urgency, and incontinence.  The Veteran was wearing three to five pads per day.

In January 2010, the Veteran reported urinary incontinence with both stress and urge type symptoms to a treatment provider.  The Veteran was wearing three to five pads per day.

On VA examination in June 2017, the Veteran reported having to intermittently catheterize twice a week, and he wore pads for urinary leakage.  The Veteran reported an inability to achieve an erection sufficient for penetration and ejaculation without medication.  Other signs or symptoms were denied.  The examiner indicated that the Veteran's prostate cancer was in remission.  The Veteran had a voiding dysfunction that required the wearing of absorbent material which must be changed less than two times per day.  The voiding dysfunction did not require the use of an appliance.  The Veteran's daytime voiding interval was between two and three hours; nighttime voiding was two times.  The Veteran experienced urinary retention requiring intermittent catheterization.  The examiner indicated that the Veteran had erectile dysfunction, but opined that the erectile dysfunction was not as likely as not attributable to the residuals of prostate cancer.  No other residual conditions or complications due to prostate cancer were noted.  Concerning the effect on the Veteran's work, the examiner opined that the Veteran would need frequent bathroom visits.

Following a review of the evidence and the Veteran's contentions, the Board finds that symptomatology and findings associated with the Veteran's residuals of prostate cancer do not warrant a disability rating in excess of 60 percent.  According to 38 C.F.R. § 4.115a, the maximum schedular rating available voiding dysfunction is 60 percent.  The Veteran's disability has been awarded the maximum 60 percent rating as of October 1, 2009.  The evidence does not show continuing surgical, X-ray, antineo-plastic chemotherapy or other therapeutic procedure such that a 100 percent rating was warranted for prostate cancer residuals under Diagnostic Code 7528.  As no higher schedular rating is available, and no other Diagnostic Code is more appropriate for rating, an increased schedular rating is not warranted.  AB v. Brown, 6 Vet. App. 35 (1993); Sabonis v. Brown, 6 Vet. App. 426 (1994).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 60 percent for prostate cancer residuals as of October 1, 2009, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

PTSD

An October 2009 rating decision established service connection for PTSD.  A 70 percent rating for PTSD was assigned, effective August 4, 2009.  The Veteran appealed the initial rating assigned.

Psychiatric disabilities other than eating disorders are rated pursuant to a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2017). 

Under the General Rating Formula, a 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2017).

The Board notes that in accordance with the General Rating Formula, a 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the symptoms listed in the rating formula are only examples, and evidence of those specific symptoms is not required to show that the Veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The primary consideration is whether the manifestations of the service-connected psychiatric disorder result in a level of social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2017).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale grading the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  According to the DSM-IV, GAF scores ranging between 61 to 70 indicate some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 indicate more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  GAF scores ranging from 41 to 50 indicate serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].  GAF Scores ranging from 31 to 40 indicate some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school]. 

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability ratings based solely on GAF scores.  38 C.F.R. § 4.130 (2017). 

On VA examination in October 2009, the examiner noted that the Veteran had been married three times to the same woman.  His relationship with his children was good and bad.  He did not feel close to many people.  About three or four years previously, the Veteran planned to attempt suicide.  The Veteran appeared clean, neatly groomed, and appropriately dressed.  His speech was spontaneous, clear, and coherent.  He was cooperative and attentive.  His affect was appropriate and constricted.  He had a short attention span and was unable to perform serial sevens.  He knew the month and the year but not the day of the month.  His thought process and content was deemed unremarkable.  No delusions were present.  No sleep impairment or hallucinations were reported.  No panic attacks were present.  His short-term memory was mildly impaired.  The examiner assigned a GAF score of 61 and said the Veteran had mild to moderate impairment in functioning from PTSD.  

VA outpatient records generally show that the Veteran received supportive therapy from a social worker.

On VA examination in May 2017, the examiner noted that the Veteran had more than one mental disorder diagnosed.  The Veteran had adjustment disorder with mixed anxiety and depressed mood.  The examiner opined that the adjustment disorder diagnosis was not related to PTSD.  The examiner opined that the sleep disturbance, irritability, mood disturbance, and social detachment may overlap between the PTSD and the adjustment disorder.  However, the PTSD was independently responsible for recurring, distressing memories and dreams related to trauma; avoidance of trauma-related stimuli; and hypervigilance.  The examiner opined that the Veteran's level of occupational and social impairment was best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner felt that most of the Veteran's impairment was attributable to adjustment disorder.

The Veteran had been prescribed Citalopram, and he saw a social worker for supportive therapy.  No suicidal or homicidal ideation was reported.  Depression and anxiety were present.  The Veteran presented with adequate grooming and hygiene.  His speech was clear and coherent.  There were no signs of distorted thoughts or perceptions.  His affect was appropriate.  The Veteran felt stressed secondary to his caregiving responsibilities for his spouse's multiple needs.  There were no reported problems with memory or concentration.  

The Veteran is currently assigned a 70 percent rating.  The Board finds that the criteria for the next higher 100 percent rating are not demonstrated by the evidence of record, as the Veteran's PTSD is not manifested by total occupational and social impairment, due to such symptoms as:  gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.

The Board notes that the schedular criteria for the award of a 100 percent disability rating for PTSD require both total occupational impairment and total social impairment.  While the Veteran has difficulty in social relationships due to anger and irritability problems and feelings of detachment, the Veteran maintains a relationship with a spouse.  Therefore, the Veteran does not display total social impairment, as is required for the assignment of a 100 percent schedular rating.  The Board finds that the Veteran's PTSD warrants no more than the currently assigned 70 percent rating throughout the period of appeal.

The Board has also considered the Veteran's statements regarding the severity of PTSD.  The Veteran contends that his PTSD is far more disabling than the ratings he was assigned.  The Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a) (2017); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for higher ratings imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of service-connected PTSD.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 70 percent.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).



Right Inguinal Hernia

An October 2009 rating decision granted service connection for a right inguinal hernia.  A 30 percent rating for the hernia was established effective August 4, 2009.  The Veteran appealed the initial rating assigned.

Under Diagnostic Code 7338, a 30 percent rating is warranted for a small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible.  A 60 percent rating is warranted for a large inguinal hernia, postoperative recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2017).  An additional 10 percent is to be added for bilateral involvement, provided the second hernia is compensable.  The more severely disabling hernia is to be rated, and 10 percent added for the second hernia, if the second hernia is of compensable degree.  38 C.F.R. § 4.114, Diagnostic Code 7338, Note 1 (2017).

The Board notes that as a preliminary matter, the Veteran has only contended, and the medical evidence only shows, that the Veteran had a hernia on the right side.  Therefore, no additional or separate rating is warranted for any second, or bilateral, hernia.  38 C.F.R. § 4.114, Diagnostic Code 7338, Note 1 (2017).

A September 2009 VA treatment record shows that the Veteran had tenderness over the right groin region.  He had a recurrent right inguinal hernia.  It was noted that the Veteran wore a truss when he knew he would be standing for a prolonged time.

On VA examination in October 2009, the examiner noted that the Veteran had used a truss in the past while he was awaiting surgery.  He had not yet started using the truss again.  The examiner found that the Veteran had a small recurrent right inguinal hernia status post inguinal hernia repair.

In October 2009, a VA treatment provider noted that the Veteran used a truss which helped his symptoms significantly.  The examiner found no obvious recurrence of a hernia on the right side.

In July 2010, the Veteran underwent a repair of a recurrent right inguinal hernia.

On VA examination in June 2017, the Veteran reported that he avoided heavy lifting or straining.  The Veteran stated that he did not use any supportive devices.  On objective examination, the examiner stated that no hernia was detected, and there was no indication for a supporting belt.  No other pertinent findings were listed.  The examiner indicated that the Veteran would not be able to do work that required heavy lifting, climbing, or strenuous activity.

The Board notes that in addition to a recurrent condition, under the appropriate Diagnostic Code for inguinal hernia, a higher 60 percent rating is only warranted if the hernia is large and not well supported under ordinary conditions and not readily reducible, when considered inoperable.  Here, no evidence of record demonstrates that the Veteran's right sided hernia is large.  The October 2009 VA examiner specifically described the Veteran's hernia as small, and the June 2017 VA examiner did not detect a hernia.  A close review of the evidence of record shows no instance in which the Veteran's right inguinal hernia was not well supported under ordinary conditions or considered inoperable.

Therefore, the Board finds that as the preponderance of the evidence is against a finding that the service-connected inguinal hernia is large or not well supported under ordinary conditions and not readily reducible, when considered inoperable, a rating higher than 30 percent is not warranted under the appropriate Diagnostic Code.  Therefore, the claim for an increased rating must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Varicose Veins

Service connection for bilateral varicose veins was established by a March 1987 rating decision, which assigned a 0 percent rating.  The present claim for an increased rating was filed in July 2007.  By rating decision in June 2017, the RO granted a 10 percent rating for right leg varicose veins and a 10 percent rating for left leg varicose veins, effective July 27, 2007, the date of the Veteran's claim for an increased rating.

Under the relevant rating criteria, varicose veins with intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery warrants a 10 percent rating.  Varicose veins with persistent edema incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema, warrants a 20 percent rating.  Varicose veins with persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration, warrants a 40 percent rating.  Varicose veins with persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration warrants a 60 percent rating.  Finally, varicose veins with massive board-like edema with constant pain at rest warrants a maximum schedular 100 percent disability rating.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2017). 

A note following Diagnostic Code 7120 provides that the ratings are for involvement of a single extremity and that if more than one extremity is involved, each extremity is to be separately rated.  38 C.F.R. § 4.104, Diagnostic Code 7120, Note (2017).

On VA examination in February 2008, the Veteran reported discomfort at the end of a work day.  He said that more and more small veins were swelling and breaking in his lower extremities.  He did not wear compression hose.  The examiner found no edema, skin discoloration, or pain.  There was aching after prolonged walking or standing that was relieved by elevation or compression hosiery.  Ulceration was not present.  For the right leg, there were small to medium caliber varicosities concentrated in the post-aspect of the leg at the knee with moderate telangiectasia at the ankle.  The veins collapsed quickly with elevation.  For the left leg, there were mild to moderate varicosities at the posterior aspect of the knee area with mild telangiectasia at the ankle.  The veins collapsed quickly with elevation.

In September 2008, the Veteran stated that his primary care doctor had placed him on Tylenol with Codeine due to pain and fatigue in his bilateral lower extremities.

On VA examination in October 2014, the Veteran reported intermittent swelling.  He also stated that two or three years previously, he had issues with clots in the legs.  He had been prescribed Coumadin.  There was no history of vein stripping.  The examiner observed that the Veteran had asymptomatic palpable and visible varicose veins bilaterally.  The examiner further noted aching in the bilateral legs after prolonged standing and walking, and the examiner opined that the Veteran's symptoms were bilaterally relieved by compression hosiery.  The examiner further identified beginning stasis pigmentation and intermittent edema of both legs. 

On VA examination in June 2017, the Veteran reported intermittent, mild, aching bilateral lower extremity pain.  The Veteran said that his pain occurred with prolonged standing and walking.  The Veteran used compression hosiery to help relieve symptoms.  The examiner observed that the Veteran had asymptomatic palpable and visible varicose veins bilaterally.  The examiner further noted aching in the bilateral legs after prolonged standing and walking, and the examiner opined that the Veteran's symptoms were bilaterally relieved by compression hosiery.  No other pertinent physical findings were observed.  Concerning the impact on the Veteran's employability, the examiner opined that allowances might be required for the Veteran to elevate his legs every thirty minutes, and reducing periods of prolonged standing or sitting would also be necessary.

The Board notes that under the appropriate Diagnostic Code for varicose veins, ratings higher than 10 percent require persistent edema.  Here, no evidence of record demonstrates that the Veteran has experienced persistent edema.  The February 2008 VA examiner specifically found no edema, and the Veteran himself has described the swelling in his legs as intermittent.  A close review of the evidence of record shows no instance in which the Veteran's varicose veins of either leg resulted in persistent edema which was incompletely relieved by elevation of the extremity.

Therefore, as the Board finds that as the preponderance of the evidence is against a finding that the service-connected varicose veins of the right and left legs has resulted in persistent edema, a rating higher than 10 percent for each leg is not warranted under the appropriate Diagnostic Code.  Therefore, the claim for increased ratings must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Inactive Right Eye Pterygium

Service connection for pterygium, right eye, was established by means of a March 1987 RO decision.  A 0 percent disability rating was assigned.  The present claim for an increased rating was filed in July 2007.

Pterygium is rated under 38 C.F.R. § 4.79, Diagnostic Code 6034.  Under Diagnostic Code 6034, pterygium is to be rated based on visual impairment, disfigurement (diagnostic code 7800), conjunctivitis (diagnostic code 6018), etc., depending on the particular findings.

On VA examination in February 2008, the examiner noted that the Veteran had a pterygium on his right eye for 35 years which had not advanced significantly.  The Veteran had occasional episodes of blurred vision which would last four minutes to 15 minutes about once a month.  The Veteran's uncorrected distance vision was 20/200 and uncorrected near vision was 20/200 for the right eye.  Corrected distance vision was 20/20 and corrected near vision was 20/20.  The Veteran did not have a visual field defect.  The Veteran had a pterygium of the right eye which was inactive.  

On VA examination in November 2014, the Veteran's uncorrected distance vision was 10/200 and uncorrected near vision was 10/200 for the right eye.  Corrected distance vision was 20/40 or better and corrected near vision was 20/40 or better for the right eye.  His pupils were round and reactive to light..  No pupillary defect was present.  The Veteran did not have a visual field defect.  The Veteran had a pterygium of the right eye.  There was no decrease in visual acuity or other visual impairment, and the examiner opined that the pterygium did not cause scarring or disfigurement.  No incapacitating episodes attributable to an eye condition had occurred in the prior 12 months.  The examiner opined that the Veteran's eye condition did not impact his ability to work.

On VA examination in May 2017, the Veteran's uncorrected distance vision was 20/200 and uncorrected near vision was 20/200 for the right eye.  Corrected distance vision was 20/40 or better and corrected near vision was 20/40 or better for the right eye.  His pupils were round and reactive to light..  No pupillary defect was present.  The Veteran did not have a visual field defect.  The Veteran's lid condition and pinguecula did not cause scarring or disfigurement.  The Veteran had a pterygium of the right eye.  There was no decrease in visual acuity or other visual impairment, and the examiner opined that the pterygium did not cause scarring or disfigurement.  No incapacitating episodes attributable to an eye condition had occurred in the prior 12 months.  The examiner opined that the Veteran's eye condition did not impact his ability to work.

The Board notes that Diagnostic Code 6034 itself does not provide for compensable ratings for pterygium.  Rather, it directs the rating authority to rate the condition under other Diagnostic Codes pertaining to visual impairment, disfigurement, and other findings related to the pterygium.

Diagnostic Code 6034 allows for rating based on visual impairment.  However, all of the VA examiners of record have indicated that the Veteran's right eye visual acuity with correction is 20/40 or better.  The Board assigns these findings great weight because they are based on the examiners' specialized knowledge as medical professionals.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444 (2000).  To the extent the Veteran may contend that he has visual impairment due to his service-connected right eye pterygium, the Board notes that he has not been shown to possess the medical knowledge and expertise to make that assessment.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  Therefore, his statements are not considered competent and do not weigh against the probative value of the VA examiners' opinions.  Therefore, the Board finds that the probative evidence of record shows that the Veteran's visual acuity throughout the period of appeal has been 20/40 or better with correction, and thus noncompensable.  38 C.F.R. § 4.79 (2017).

The record also does not show that the Veteran had other residuals due to service-connected right eye pterygium.  Conjunctivitis has not been found.  The Veteran's pterygium has not been active.  Additionally, the November 2014 and May 2017 VA examiner specifically found that the Veteran's pterygium was present in the right but not disfiguring.

Therefore, the Board finds that as the preponderance of the evidence is against a finding that the service-connected right eye pterygium has resulted in visual impairment, conjunctivitis, disfigurement, or other ratable residual, a rating higher than 0 percent is not warranted under the appropriate Diagnostic Code.  Therefore, the claim for an increased rating must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Hemorrhoids

Service connection for hemorrhoids was established by a March 1987 RO decision.  A 0 percent disability rating was assigned.  The present claim for an increased rating was filed in July 2007.

The hemorrhoid disability has been assigned a 0 percent rating under Diagnostic Code 7336.  Under Diagnostic Code 7336, internal or external hemorrhoids that are mild or moderate are rated 0 percent.  A 10 percent rating is assigned if the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2017).

On VA examination in February 2008, the Veteran reported that he was treated with stool softeners, suppositories, and hemorrhoid cream.  There was no history of rectal bleeding or infections.  The Veteran experienced itching and burning.  The hemorrhoids recurred without thrombosis once or less per year.  There was no recurrence of thrombosis.  No fistula or anal stricture was present.  There was a rosette of external tags present.  No internal hemorrhoids were detected.

On VA examination in October 2014, the Veteran reported using suppositories.  The examiner opined that the Veteran had mild or moderate hemorrhoids that were treated with over-the-counter medication.  The examiner recorded that the Veteran had no current symptoms of hemorrhoids.  

On VA examination in June 2017, the Veteran reported using stool softeners and suppositories.  He denied experiencing constipation, diarrhea, or bleeding from the hemorrhoids.  The examiner opined that the Veteran had mild or moderate hemorrhoids.  On examination, there were no external hemorrhoids.  There were skin tags only.  

The Board finds that entitlement to rating higher than 0 percent for hemorrhoids is not warranted.  While the October 2014 VA examiner found evidence of mild or moderate hemorrhoids, there is no evidence of record indicating that the Veteran has had large or thrombotic, irreducible hemorrhoids, which is required for a compensable rating.  There is also no evidence of record indicating persistent bleeding with secondary anemia or with fissures.  The June 2017 VA examiner explicitly found that the Veteran did not currently have hemorrhoids.  

Therefore, as the Board finds that as the preponderance of the evidence is against a finding that the service-connected hemorrhoids resulted large or thrombosed hemorrhoids, or persistent bleeding with secondary anemia, or with fissures, a rating higher than 0 percent is not warranted under the appropriate Diagnostic Code.  Therefore, the claim for increased rating must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Hearing Loss

Service connection for left ear hearing loss was established by a March 1987 rating decision, which assigned a 0 percent rating.  The present claim for an increased rating was filed in July 2007.  During the course of the appeal, service connection was granted for right ear hearing loss.

Ratings of hearing loss range from 0 to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability for hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI (2017).  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII.  38 C.F.R. § 4.85 (2016).  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (2017).  In such cases, the Roman numeral value is determined using both Table VI and VIA and whichever table results in a higher Roman numeral value is used to calculate a rating using Table VII.  38 C.F.R. § 4.86 (2017).   

At a February 2008 VA examination, the Veteran's pure tone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
15
25
60
29
LEFT
20
15
40
65
35

The average pure tone threshold was 29 in the right ear and 35 in the left ear.  Maryland CNC word recognition was 96 percent in the right ear and 96 percent in the left ear.

At a June 2008 VA examination, the Veteran's pure tone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
25
30
65
35
LEFT
25
30
55
70
45

The average pure tone threshold was 35 in the right ear and 45 in the left ear.  Maryland CNC word recognition was 92 percent in the right ear and 96 percent in the left ear.  

At a May 2014 VA examination, the Veteran's pure tone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
20
35
60
33
LEFT
15
20
50
60
36

The average pure tone threshold was 33in the right ear and 36 in the left ear.  Maryland CNC word recognition was 100 percent in the right ear and 96 percent in the left ear.  

During the examination, the audiologist described the functional effects of the Veteran's hearing loss on daily activities.  38 C.F.R. § 4.10 (2017); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Specifically, the Veteran stated that he had difficulty understanding speech at times.

At a November 2014 VA examination, the Veteran's pure tone thresholds, in decibels, were:






HERTZ



1000
2000
3000
4000
AVG
RIGHT
15
20
35
65
34
LEFT
14
20
50
65
38

The average pure tone threshold was 34 in the right ear and 38 in the left ear.  Maryland CNC word recognition was 96 percent in the right ear and 96 percent in the left ear.  

The examiner stated that the Veteran's history of functional impact was a matter of record.  The examiner further opined that there had been no significant change in the Veteran's hearing since the prior examination.

At a June 2017 VA examination, the Veteran's pure tone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
30
25
50
65
43
LEFT
25
25
55
65
43

The average pure tone threshold was 43in the right ear and 43 in the left ear.  Maryland CNC word recognition was 92 percent in the right ear and 88 percent in the left ear.  

During the examination, the audiologist described the functional effects of the Veteran's hearing loss on daily activities.  38 C.F.R. § 4.10 (2017); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Specifically, the Veteran stated that he had significant difficulty hearing if someone was not looking at him, and he reported that he turned the television louder than previously.

Initially, the Board notes that neither ear displays an exceptional pattern of hearing loss by regulation.  Thus, Table VI will be used to determine the appropriate disability rating.  38 C.F.R. § 4.86(a) (2017).  Applying the results for the Veteran's right ear to Table VI shows that he has, at worst, Level I hearing loss, as shown by the June 2017 examination results.  Under Table VI, the left ear has, at worst, Level II hearing loss, as shown by the January 2017 examination results.  Applying Level I for the right ear and Level II for the left ear results in a 0 percent rating.  38 C.F.R. § 4.85 (2017).

Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet.App. 428 (2011).  However, in this case, such an opinion falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  To the extent that the Veteran contends that his hearing loss is more severe than currently rated, while he is competent to report symptoms such as difficulty understanding speech, he is not competent to report that his hearing acuity is of sufficient severity to warrant a certain percentage rating because such an opinion requires medical expertise and training in evaluating hearing impairment, which he does not possess, and the use of audiometric equipment.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Based upon the results from the VA examinations, the Board finds that the criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 C.F.R. §§ 4.85, 4.86 (2017).  The Board finds that the preponderance of the evidence is against the claim for increase and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board finds no evidence of exceptional or unusual circumstances to warrant remand to refer the claims for extraschedular consideration.  38 C.F.R. § 3.321(b)(1) (2017).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, there must be a comparison between the level of severity and the symptomatology of the Veteran's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board has compared the level of severity and symptomatology of the Veteran's service-connected prostate cancer, PTSD, hernia, varicose veins, pterygium, hemorrhoids, and bilateral hearing loss with the established criteria found in the rating schedule.  The diagnostic criteria account for the Veteran's symptoms by providing ratings for symptoms such as frequency of urination and voiding, anger and irritability, unsociability, large hernias requiring support, edema, pain, vision problems, and small to large hemorrhoids.  Specifically concerning hearing loss, with regard to functional impairment, including the Veteran's reports of difficulty hearing conversational speech, his speech discrimination abilities have been specifically measured by a VA audiological examination and this functional impairment has thus been taken into account as part of the currently assigned rating.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The rating schedule takes into account both the average decibel loss and speech discrimination scores for hearing loss.  Therefore, the Veteran's difficulty understanding conversations is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the criteria set forth in the rating schedule.

The Board finds no indication that the average industrial impairment from the Veteran's service-connected prostate cancer, PTSD, hernia, varicose veins, pterygium, hemorrhoids, and bilateral hearing loss is in excess of that contemplated by the assigned ratings.  Accordingly, the Board finds that referral of this case for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1) (2017); Thun v. Peake, 22 Vet. App. 111 (2008).





ORDER

The reduction of the rating for prostate cancer from 100 percent to 60 percent, effective October 1, 2009, was proper and the claim for restoration is denied.

Entitlement to an initial rating higher than 70 percent for posttraumatic stress disorder is denied.

Entitlement to a rating higher than 60 percent for prostate cancer, as of October 1, 2009, is denied.

Entitlement to an initial rating higher than 30 percent for a right inguinal hernia is denied.

Entitlement to a rating higher than 10 percent for right leg varicose veins is denied.

Entitlement to a rating higher than 10 percent for left leg varicose veins is denied.

Entitlement to a rating higher than 0 percent for inactive right eye pterygium is denied.

Entitlement to a rating higher than 0 percent for hemorrhoids is denied.

Entitlement to a rating higher than 0 percent for bilateral hearing loss is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


